DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Furthermore, it seems that clarifying claims 1 and 2 to clearly elucidate the first and second processings discussed in the detailed description would more fully explicate intended features, and it is pointed out to Applicant such clarifying amendments would overcome the cited art of record. See Claim Interpretation below. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract of the disclosure is objected to because the Abstract is written in claim, not narrative form.  Correction is required.  See MPEP § 608.01(b).
In addition, the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Namely the title should include illumination aspects that allow for the application to be categorized by title.

Claim Interpretation
Claim 1 recites calculate, based on the captured image, an evaluation value used in an autofocus process that controls a focus position of an imaging device configured to generate the captured image; and perform the autofocus process based on the 15evaluation value. From the description, the recited evaluation value would seem to be part of the described first processing integrated into the autofocus process for deleting a light component. Howsoever, as recited, this is not elucidated such that as currently recited the evaluation value is any value germane to an autofocus operation, and will be so interpreted for purposes of examination.
Further, it is noted that a crux of the described embodiments is that the excitation light and image light are contained in a same frame/acquired simultaneously; this is only implicit in the recited feature acquire a captured image obtained by capturing an observation target irradiated with light emitted from the light source device. Clarifying amendment in this regard is suggested.
Claim 2 would seem to implicate the second processing described in the specification; however, claim 2 is not clearly drawn to aspects of the second processing such that minor clarifying amendment is suggested. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sonehara (WO 2021/019597).

Regarding claim 1, Sonehara discloses a medical control device (Abstract, specimen microscope with autofocus is the same) comprising circuitry (Figure 3, controller 20 is configured circuitry-see paragraph 0023) configured to: control an operation of a light source device 5configured to emit excitation light in a first wavelength band (Abstract, first light source emits excitation light) and image light including a specific pattern image; (Abstract, second light source optically coupled to pattern grid outputs image light with pattern, see figure 5 light pattern) acquire a captured image obtained by capturing an observation target irradiated with light emitted from the light source device; (Abstract and paragraph 0071 light received at imager contains both excitation and pattern image light) 10calculate, based on the captured image, an evaluation value used in an autofocus process that controls a focus position of an imaging device configured to generate the captured image; (paragraph 0058 defocus is determined-this is for all disclosed embodiments) and perform the autofocus process based on the 15evaluation value, (paragraph 0062 autofocus effected using defocus value) wherein the circuitry is configured to control the operation of the light source device such that the pattern image is included in the captured image used for calculating the evaluation value. (paragraph 0071 pattern is included in captured image used to determine defocus value)
Regarding claim 12, Sonehara discloses a medical observation system  (Abstract, DNA sample microscope) comprising: a light source device configured to emit excitation light in a first wavelength band (Abstract, Figure 1, excitation light source 1) and image light including a specific pattern image; (Abstract, imaging light source 16 with grating 15 providing pattern image) an imaging device configured to capture an observation 15target irradiated with light emitted from the light source device and generates a captured image; (Abstract, Figure 1, camera 9) and the medical control device according to claim 1 configured to control operations of the light source device and the imaging device. (Figure 1 microscope generally, but also including system controller 20)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sonehara.

Regarding claim 8, Sonehara fails to identically disclose the recited; however Sonehara teaches its autofocus method is to be used in a system cycle such as a configuration cycle to supplant a more in depth calibration subroutine in the cycle, (paragraph 0015) thus teaching wherein the circuitry is configured to sequentially calculate an evaluation value used in the autofocus process 20in a specific cycle, because the evaluation value must be calculated as part of the taught autofocus method which supplants the more in depth routine in the configuration cycle.
It would have been obvious to one of ordinary skill in the art before the effective fling date of the instant application to use the autofocus routine in a configuration cycle because it is well known by those of skill in the art that the autofocus routine is automatically performed in a cycle on start up of the microscope. 

Claims 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sonehara in view of Frangioni (US 2019/0379840).

Regarding claim 2, Sonehara is silent regarding the recited; however, Frangioni teaches wherein the image light includes light in a second wavelength band, and 25the circuitry is further configured to perform an 44Attorney Docket No. 15401US01 adjustment process of deleting a light component in the second wavelength band included in the captured image. (paragraph 0061 image light may include light in a second bandwidth, light in the second bandwidth that is an interfering artifact removed)
It would have been obvious to one of ordinary skill in the art before the effective fling date of the instant application to remove an interfering wavelength band per Frangioli because Frangioli teaches to do so provides for a better signal to background ratio. (paragraph 0061)
Regarding claim 6, Sonehara is silent regarding the recited; however, Frangioni teaches wherein the light in the second wavelength band is light in a green wavelength band. (paragraph 0061 green spectrum removed from image)
Same rationale for combining and motivation apply as for claim 2 above. 
Regarding claim 7, Sonehara is silent regarding the recited; however, Frangioni teaches wherein the light in the second wavelength band is light that does not include a wavelength band of fluorescence from the observation target excited by the excitation 15light. (paragraph 0061 unwanted wavelengths resulting from excitation light wavelength removed, maintaining the wavelength band of the excitation light)
Same rationale for combining and motivation apply as for claim 2 above. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sonehara in view of Everett (WO 2018/178269).

Regarding claim 9, Sonehara is silent regarding the recited; however, Everett teaches wherein the circuitry is configured to calculate an evaluation value used in the autofocus process in response 25to a user operation to an operation input unit to request 46Attorney Docket No. 15401US01 the autofocus process. (page 12, step 3, operator has option of triggering autofocus routine)
It would have been obvious to one of ordinary skill in the art before the effective fling date of the instant application to allow a user to select performing a focus routine such as autofocus because it is well known by those of skill in the art that a user may configure focus of a microscope per Everett. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sonehara in view of Fallert (US 2012/0248333).

Regarding claim 10, Sonehara is silent regarding the recited; however, Fallert teaches wherein the excitation light is light in a blue wavelength 5band that excites protoporphyrin. (paragraph 0007 example of excitation light is blue light for protoporphyrin)
It would have been obvious to one of ordinary skill in the art before the effective fling date of the instant application to use blue light as excitation light for a fluorescence spectral range because Fallert teaches that blue light for protoporphyrin is a species that may be used for fluorescence excitation. (paragraph 0007)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sonehara in view of Shachaf (US 2014/0350395)

Regarding claim 11, Sonehara is silent regarding the recited; however, Shachaf teaches wherein the pattern image is a grid pattern image. (paragraph 0294, Figure 6a, illumination grid 93 for autofocus)
It would have been obvious to one of ordinary skill in the art before the effective fling date of the instant application to use a grid illumination pattern in an autofocus routine because Shachaf teaches that a grid pattern is a pattern species that provides for quality autofocus. (paragraph 0294)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Berretta (US 2019/0361216) may also be considered for application of two light sources.
Frangioni II (US 2018/0279864) may also be considered for application of two light sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485   

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485   
March 11, 2022